Case: 11-50051     Document: 00511628004         Page: 1     Date Filed: 10/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 11, 2011
                                     No. 11-50051
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JORGE SAUL ROBLES-ROBLES, also known as Jose Robles,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-2327-1


Before DAVIS, BENAVIDES, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Jorge Saul Robles-Robles (Robles) appeals the 42-month sentence imposed
following his guilty plea conviction for illegal reentry of the United States after
deportation. He contends that his within guidelines sentence was greater than
necessary to satisfy the sentencing goals set forth in 18 U.S.C. § 3553(a) and,
thus, it was substantively unreasonable. More specifically, Robles argues that,
because U.S.S.G. § 2L1.2 is not empirically based and results in “double
counting” of prior offenses, his guidelines sentence does not merit a presumption

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50051   Document: 00511628004     Page: 2   Date Filed: 10/11/2011

                                 No. 11-50051

of reasonableness. He also maintains that the guidelines range failed to reflect
the seriousness of his offense and his benign motive for reentering the United
States.
      We need not decide whether, despite his arguments in the district court
in support of a downward variance, Robles’s failure to object to the
reasonableness of his sentence results in plain error review. Compare United
States v. Rodriguez, 523 F.3d 519, 526 n.1 (5th Cir. 2008), with United States v.
Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). Robles’s arguments fail under
either a plain error or an abuse of discretion standard of review.
      We have rejected the contention that a presumption of reasonableness
should not apply to a sentence within the guideline range merely because
§ 2L1.2 is not supported by empirical data and because it may result in double-
counting. See United States v. Duarte, 569 F.3d 528, 530 (5th Cir. 2009).
Robles’s reliance on his allegedly benign motive for reentering the United States
is insufficient to rebut the presumption of reasonableness. See United States v.
Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008).            “A defendant’s
disagreement with the propriety of the sentence imposed does not suffice to
rebut the presumption of reasonableness that attaches to a within-guidelines
sentence.” United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010). Because
Robles has not overcome the presumption of reasonableness, the judgment of the
district court is AFFIRMED.




                                       2